Citation Nr: 0333969	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis and 
residuals of a total knee replacement of the right knee, 
secondary to shrapnel wounds to the right knee. 

2.  Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound in the vicinity of the right 
knee, manifested by scar and retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

The claim for service connection for arthritis and residuals 
of a total knee replacement, as a result of shrapnel wound to 
the right knee comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to disabilities of the right knee as a result of 
shrapnel wounds in service.  A notice of disagreement (NOD) 
with that determination was received in October 1997.  A 
statement of the case (SOC) was issued in November 1997, and 
a December 1997 Statement in Support of Claim was accepted as 
a substantive appeal in lieu of a VA Form 9.  

The claim for an initial compensable evaluation for residuals 
of a shrapnel wound in the vicinity of the right knee comes 
before the Board on appeal from an August 2000 RO decision 
which granted service connection for shrapnel wound in the 
vicinity of the right knee, and assigned a 0 percent rating 
as a scar, effective April 1, 1996.  An NOD with that rating 
action was received in July 2001, an SOC was issued in April 
2002, and a substantive appeal was received in April 2002.  A 
supplemental statement of the case (SSOC), regarding the 
claim for arthritis and residuals of a total right knee 
replacement due to shrapnel wound to the right knee, was 
issued in April 2002.  

On November 13, 2003, the Board granted the veteran's motion 
to advance his appeal on the docket, pursuant to his showing 
of good or sufficient cause.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2003).  


REMAND

I.  Increased rating for residuals of shrapnel wound in the 
vicinity of the right knee, manifested by scar and retained 
foreign body.

The veteran is seeking entitlement to a compensable rating 
for a scar, residual to shrapnel wounds to the right knee.  
In that regard the Board notes that, during the pendency of 
the veteran's appeal, the regulation governing the evaluation 
of disabilities of the skin was revised, effective August 30, 
2002. See 67 Fed. Reg. 49,590- 96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  
This included changes to 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805, the specific codes at issue.  Where, as here, the 
laws or regulations change while a case is pending, the 
version most favorable to the veteran must be applied, absent 
congressional or Secretary intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  But 
the revised criteria only can be applied as of the effective 
date of the change, unless specifically indicated otherwise.  
See VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. 
Reg. 33,422 (2000); see also 38 U.S.C.A. § 5110(g) 
(West 2002), a liberalizing law shall not be earlier than the 
effective date thereof).  See, too, 38 C.F.R. § 3.114 (2003).  

Therefore, on remand, adjudication of the claim for a 
compensable rating for residuals of shrapnel wound to the 
right knee, manifested by scar and retained foreign body, 
must also include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

However, the Board notes that neither the August 2001 VA skin 
examination nor any other medical evidence found in the 
record provide adequate information for rating the residual 
scar due to shrapnel wound to the right knee under the 
revised rating criteria for skin disorders.  Therefore, on 
remand, the RO should arrange for another examination.  
another VA dermatological examination to obtain a medical 
opinion addressing the new criteria.  See 38 U.S.C.A. 
§ 5103A(d).  And, following the examination, the RO must 
readjudicate the claim considering both the old and the new 
rating criteria.  Id.  


II.  Service connection for arthritis and residuals of a 
total right knee replacement.

Review of the claims folder shows that the veteran, in a 
letter dated in March 1999, requested a personal hearing 
before a Veterans Law Judge at the Philadelphia, Pennsylvania 
RO.  Although the veteran indicated in a letter dated in 
August 2000 that he was on the waiting list for a travel 
board hearing at the Philadelphia RO, there is no indication 
of record that the requested hearing was ever scheduled.  In 
connection with the other issue on appeal, the veteran, in 
his April 2002 substantive appeal indicated that he did not a 
Board hearing.  However, there is no evidence of record that 
the veteran has ever withdrawn his original request for a 
travel board hearing; and, any withdrawal must be made by the 
veteran himself or his representative with his consent.  38 
C.F.R. § 20.704(e).  Thus, the RO should attempt to clarify 
whether the veteran still wishes to have a travel Board 
hearing as to the issues currently on appeal.  The veteran's 
response should be noted in the claims folder, and an 
appropriate hearing should be scheduled if desired.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process notice 
requirements, etc., this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should clarify whether the 
veteran still desires a Travel Board 
hearing and, if so, schedule him for a 
Travel Board hearing, and notify him of 
the date, time, and place to report at 
his latest address of record.  

3.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected residuals of shrapnel wound to 
the right knee, including scars and 
retained foreign body-the records of 
which have not already been obtained.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  
If the RO is unable to obtain any of the 
records identified, it should follow the 
procedures outlined in the VCAA and the 
implementing regulations.  

4.  To properly rate his scars under the 
new criteria, schedule the veteran for a 
dermatological examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history.  The examiner must indicate the 
exact location and size of the scars.  
Also indicate whether they are deep or 
merely superficial and/or cause loss of 
function of the area where located (e.g., 
limitation of motion, etc.).  A deep scar 
is one associated with underlying soft 
tissue damage.  Additionally, are the 
scars poorly nourished, repeatedly 
ulcerated, tender, and/or painful on 
objective demonstration?  Are they 
unstable (no underlying soft tissue 
damage but there is frequent loss of 
covering skin over the scar)?  If these 
symptoms are not present, please 
expressly indicate this.  Please also 
provide photographs of the scars.  And 
discuss the rationale for all opinions 
expressed.  

5.  The RO should then review the claims 
folder to ensure that all of 
the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiners.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of the newly 
enacted provisions of 38 C.F.R. § 4.118, 
pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 31, 2002).  If the benefits sought 
on appeal remain denied, the veteran and 
his representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  By this 
REMAND, the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




